Citation Nr: 1528138	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-33 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than April 12, 2007, for the award of a 60 percent disability rating for psoriasis.  

2.  Entitlement to an increased rating for psoriatic arthritis of the right knee and right elbow, rated as 10 percent disabling prior to July 21, 2011; as 40 percent disabling through January 15, 2013.

3.  Entitlement to an increased rating for psoriatic arthritis of the right elbow, rated as 10 percent disabling from January 16, 2013.  

4.  Entitlement to an increased rating for psoriatic arthritis of the right knee, rated as 30 percent disabling from March 1, 2014.  

5.  Entitlement to a higher initial rating for right knee instability, rated as 10 percent disabling prior to February 23, 2012, and as noncompensable through January 15, 2013.  
REPRESENTATION

Appellant represented by:	John Berry, Esquire


ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from January 1973 to September 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, granted service connection for right knee instability, with a 10 percent rating assigned, effective April 2, 2010, denied entitlement to an increased rating in excess of 10 percent for right knee strain related to psoriatic arthritis, and granted an increased rating of 60 percent for psoriasis, effective January 6, 2012.  

In a September 2011 rating decision, an increased rating of 40 percent for psoriatic arthritis, which had been previously rated as right knee strain and right elbow strain related to psoriatic arthritis, was granted, effective July 21, 2011.  Although the issue was framed as a question of clear and unmistakable error (CUE), the issue was in fact a part of the increased rating claim on appeal.

In a January 2013 rating decision, an earlier effective date of April 12, 2007, was assigned for the award of a 60 percent rating for psoriasis.  

In April 2013, the issues of entitlement to a higher initial rating in excess of 10 percent for right knee instability and entitlement to an increased rating for psoriatic arthritis of the right knee and elbow, evaluated as 10 percent disabling prior to July 21, 2011, and as 40 percent disabling beginning on that date, were remanded as new evidence was submitted to the Board and the Veteran chose to have the claim sent back to the agency of original jurisdiction (AOJ) for consideration of the new evidence in the first instance.  

In an April 2014 rating decision, separate ratings were assigned for psoriatic arthritis of the right knee and right elbow following a total knee replacement.  The right knee, status post total knee replacement, was rated as 100 percent disabling from January 16, 2013, to February 28, 2014, and as 30 percent disabling beginning on March 1, 2014.  A separate 10 percent rating was assigned for psoriatic arthritis of the right elbow, effective January 16, 2014.  

The April 2014 rating decision also reduced the rating assigned for right knee instability from 10 percent to noncompensable, effective February 23, 2012.  

A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, despite the fact that higher ratings have been assigned for some of the issues on appeal throughout the claim thus far, each claim remains before the Board.    

The Board notes that an April 2012 rating decision adjudicated the issues of entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU), Chapter 35 education benefits, service connection for a back disability, and service connection for a left knee disability.  While the Veteran timely filed a notice of disagreement, she did not perfect an appeal of these issues following a January 2013 statement of the case.  These matters are not ripe for appellate review.  38 C.F.R. § 20.200 (2014) (an appeal consists of a timely filed notice of disagreement in writing and after a statement of the case is issued, a timely filed substantive appeal).

Similarly, entitlement to special monthly compensation based on housebound status was denied in a July 2012 rating decision.  While the Veteran timely filed a notice of disagreement, she did not perfect an appeal of the issue following a January 2013 statement of the case.  Although the RO listed the issue on an internal VA Form 8, at no point according to the record was the Veteran informed that the issue was certified on appeal to the Board.  Accordingly, the Board will not consider this matter further.  38 C.F.R. § 20.200; cf. Ortiz v. Shinseki, 23 Vet. App. 353 (2010) (a substantive appeal is not a jurisdictional requirement and jurisdiction may vest where an RO has taken actions to indicate that an issue is on appeal).  

Special monthly compensation based on housebound status was granted from January 16, 2013, to March 1, 2014, under a separate claim in an April 2014 rating decision; the Veteran did not appeal that decision and that matter is not before the Board.    

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of regarding the rating and effective dates assigned for psoriatic arthritis as well as the rating assigned for right knee instability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 2005 rating, entitlement to a disability rating in excess of 50 percent for psoriasis was denied.  

2.  An April 12, 2007 VA outpatient treatment report reflects for the first time the constant or near constant use of systemic therapy for treatment of psoriasis; it was not shown to begin within the one year period prior to April 12, 2007.  

3.  The current claim for an increased rating for psoriasis was filed in the form of an informal claim received January 6, 2012.  
CONCLUSION OF LAW

1.  The August 2005 rating decision is final.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(1) (2014).

2.  The criteria for an effective date earlier than April 12, 2007, for a rating of 60 percent for psoriasis have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.118, Diagnostic Code 7816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

This appeal arises from the award of an increased rating of 60 percent for psoriasis.  The United States Court of Appeals for Veterans Claims (Court) has held that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

If a notice of disagreement is not received within one year of the notice of an RO decision, and no new evidence is received during that period, the decision will become final.  38 U.S.C.A. § 7105(b)-(c) (West 2002).  The issue of entitlement to an increased rating for psoriasis was last adjudicated in an August 2005 rating decision, which denied entitlement to a disability rating in excess of 50 percent.  A notice of disagreement was not received within one year of notice of that decision nor was any new evidence relevant to that issue.  As such, the August 2005 rating decision became final.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b)(1).

The next claim for an increased rating was received on January 6, 2012, in the form of an informal claim.  No other statements or evidence received in the interim could be construed as an informal claim.  

As noted above, in a January 2013 rating decision, an increased rating of 60 percent was awarded, effective April 12, 2007.  

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. §§ 3.157(b)(1); 3.400(o)(2); see also Harper v. Brown, 
10 Vet. App. 125, 126-27 (1997).  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400.  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id.

Thus, in fixing an effective date for an award of increased compensation, VA must make two essential determinations.  It must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred.

With respect to the first determination, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. 
§ 3.151(a) (2014).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a) (2014).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c) (2014).  Further, under certain circumstances, reports of examination or hospitalization may be accepted as an informal claim for benefits.  See 38 C.F.R. § 3.157 (2014).  

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for increased benefits and is requested to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196 (1992).  

On review, the Board is unable to identify any correspondence during the relevant period evidencing an intent to apply for an increased evaluation prior to January 6, 2012.  

Regarding when a factually ascertainable increase in disability occurred, constant or near constant use of systemic therapy for treatment of psoriasis was first mentioned in an April 12, 2007 VA outpatient treatment report.   It was not shown that this treatment began at any specific time within the one year prior to this outpatient report.  As the VA outpatient treatment report may be considered an informal claim for purposes of awarding an increased rating, that is the proper date for assigning the higher rating.  

Therefore, under the regulations, the earliest possible effective date for the award of a 60 percent disability rating for psoriasis is January 6, 2012, unless the evidence demonstrated that an increased rating was warranted within one year of that date.  

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than April 12, 2007, is denied.  
REMAND

The Veteran has not received a VA examination since she underwent knee replacement surgery.  In fact, the last examination she received to assess the current severity of her psoriatic arthritis of the right knee and right elbow and right knee instability took place in February 2012, more than three years ago.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  As such, a new VA examination must be provided in order to determine the current severity of the Veteran's psoriatic arthritis of the right knee, status post total knee replacement, psoriatic arthritis of the right elbow, and right knee instability.  

The file demonstrates that there are outstanding VA treatment records as there are notices of VA hospitalizations in July and December 2014 and January 2015 and the last VA treatment records in the file are dated in April 2014.  On remand, all outstanding records on going VA treatment must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including those created since April 2014, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above-requested development has been completed, the Veteran should be afforded a VA examination with a qualified physician to determine the current severity of the service-connected psoriatic arthritis of the right knee and right elbow as well as right knee instability.  The examiner should review the claims folder, a copy of this remand, and any evidence in the virtual files.  All indicated testing should be conducted.

The examiner should report the range of motion of the right knee and right elbow in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner should opine as to whether there are chronic residuals of the right knee replacement consisting of severe painful motion or weakness in the affected extremity.

The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.
 
No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


